Citation Nr: 0326149	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant timely perfected an appeal of a June 
1998 decision regarding the rate at which death pension 
benefits were paid. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty in World War II and the 
conflict in Korea.  He died in July 1996 and the appellant is 
his widow.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  An August 2002 remand directed the RO to 
schedule the appellant for a hearing before a Veterans Law 
Judge, and the record documents that the appellant  failed to 
report to hearings scheduled for February 2003 and June 2003.  

The Board notes that the letter informing the appellant of 
the February 2003 hearing was sent to the most recent address 
of record as listed on a VA Form 9 completed by her in 
December 2001.  This letter was returned as undeliverable.  
Another letter sent to the appellant's most recent address in 
February 2003 was also returned as undeliverable.  The notice 
for the June 2003 hearing was also sent to the appellant's 
latest address of record, and this letter was not returned.  
Given the efforts undertaken by the RO to schedule the 
appellant for a hearing, the failure of the appellant to 
provide information, if she has moved, as to her new address, 
and the fact that the Board does not have jurisdiction over 
the appellant's appeal, further efforts at this time to 
schedule the appellant for yet another hearing are not 
indicated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (Duty to assist is not a "one way street," and when 
the claimant has "information that is essential" to 
prosecute her clam, she cannot "passively wait" for the 
assistance of the VA.)   



FINDINGS OF FACT

1.  By letter dated June 8, 1998, the appellant was advised 
of an adjustment in her VA pension award based on receipt of 
information as to her medical expenses in 1997. 

2.  The appellant filed a notice of disagreement with the 
June 8, 1998, decision that was received in September 1998.   

3.  A statement of the case addressing the issue of the 
adjustment in her VA pension award based on receipt of 
information as to her medical expenses in 1997 was issued to 
the appellant on September 17, 1999; the appellant was 
informed at that time of the time limit required to submit 
her substantive appeal. 

4.  A VA Form 9 and attachments addressing the issue of the 
adjustment in the appellant's VA pension award based on 
receipt of information as to her medical expenses in 1997 
were received on December 14, 1999; the appellant was 
informed by letter from the RO that her substantive appeal 
had been received beyond the prescribed time limit for filing 
an appeal.  
 
 
CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the June 
1998 decision that adjusted her VA pension award based on 
receipt of information as to her medical expenses in 1997.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.303, 20.305 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of her claim by letters from the RO and 
supplemental statement of the case dated in November 2002.  
The Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence needed 
to substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence 
has been obtained by the Board, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  The Board notes that a November 2001 letter 
substantially notified the appellant of the provisions of the 
VCAA, and of the type of information necessary to 
substantiate the claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, this letter informed 
the appellant that she needed to submit evidence showing that 
a substantive appeal was received on or prior to November 17, 
1999, or the  expiration of her appeal period, as will be 
explained below.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis
 
Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 
(2003).  A NOD is a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  

With the above criteria in mind, the relevant facts will be 
summarized.  By letter dated June 8, 1998, the appellant was 
advised of an adjustment in her VA pension award based on 
receipt of information as to her medical expenses in 1997.  
The appellant filed a notice of disagreement with the June 8, 
1998, decision that was received in September 1999.  A SOC 
addressing this issue was issued to the appellant on 
September 17, 1999, along with a VA Form 9 informing her of 
her appellate rights, including the time limit for her 
appeal.  Given the above, the appellant had until November 
17, 1999, to file either a substantive appeal or a request 
for an extension of time concerning the issue of the 
adjustment in her VA pension award based on receipt of 
information as to her medical expenses in 1997.  38 C.F.R. 
§§ 20.302(b), 20.303.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request, prior to the 
expiration of the time limit for such filing, an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In addressing the question of the timeliness of the 
substantive appeal concerning the June 8, 1998, adjudication 
informing the appellant of an adjustment in her VA pension 
award based on receipt of information as to her medical 
expenses in 1997,  the Board finds no document of record that 
could be construed as a timely substantive appeal addressing 
this issue.  In this regard, a VA Form 9 and attachments 
addressing the issue of the adjustment in her VA pension 
award based on receipt of information as to her medical 
expenses in 1997 was not received until December 14, 1999.  
The appellant was informed by letter from the RO that her 
substantive appeal had been received beyond the prescribed 
deadline for filing an appeal; namely, November 17, 1999.  
The issue of the timelines of the appellant's appeal was 
specifically adjudicated by supplemental statement of the 
case dated in November 2001.  

In short therefore, the Board concludes that there was no 
timely substantive appeal from the June 8, 1998, 
adjudication, and that the appellant has been properly 
notified of her failure to submit a timely appeal.  As such, 
and in the absence of any evidence or argument indicating 
that a timely appeal or request for an extension has been 
filed, the Board concludes the appellant's claim must be 
dismissed as a matter of law due to her failure to submit a 
timely appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.303, 20.305.  

ORDER

The Board has no jurisdiction over the propriety of the June 
1998 decision which adjusted the rate at which death pension 
benefits were paid because a timely substantive appeal 
perfecting the claim as to this issue was not filed; as such, 
the appeal of this issue is dismissed.



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



